Citation Nr: 9925377	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for several issues and denied service 
connection for several issues, including asthma.  In July 
1997, the veteran appealed the issues of evaluation of post 
right anterior cruciate ligament reconstruction with 
osteoarthritic changes in the left knee evaluated as 10 
percent disabling; evaluation of sinusitis/allergic rhinitis, 
evaluated as 10 percent disabling; evaluation for long back 
strain evaluated as 10 percent disabling; evaluation of 
degenerative disc disease of the cervical spine evaluated as 
10 percent disabling; evaluation of benign cephalalgia 
evaluated as noncompensable; evaluation of candidiasis of the 
scrotum and both inguinal folds evaluated as noncompensable; 
evaluation of bilateral tinea pedis evaluated as 
noncompensable; service connection for nasal septal 
deformity; service connection for tinnitus; service 
connection for residuals of concussion with sutures; service 
connection for asthma; service connection for residuals of 
atypical chest pain; service connection for elevated 
cholesterol; service connection for plantar flexed fifth 
metatarsal of the left foot; service connection for arthritis 
of the left wrist, right wrist, and left hand; service 
connection for adjustment disorder with mixed emotional 
features; service connection for volar intercalated segmental 
instability of the right wrist; and service connection for 
chronic open angle bilateral glaucoma.

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in January 1998.  

In an August 1998 rating decision, the RO increased the 
veteran's evaluation of status post right anterior cruciate 
ligament reconstruction with osteoarthritic changes and 
osteoarthritic changes of the left knee to 20 percent 
disabling; increased the evaluation for tinea pedis to 10 
percent disabling; and granted service connection for chronic 
open angle glaucoma and assigned a 10 percent evaluation.

The Board notes that during the course of the appeal, in his 
in July 1997 VA Form 9 and at his January 1998 hearing, the 
veteran has withdrawn several issues on appeal.  In a 
statement dated January 1998 (1999?), the veteran stated that 
he was withdrawing all other issues on appeal "except" the 
issue of service connection for asthma.  Therefore, the only 
issue currently before the Board for adjudication is that of 
service connection for asthma, as all others have been 
withdrawn.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Asthma is attributable to service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintained that he was treated for asthma during 
service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A December 1992 private medical record shows that the veteran 
complained of cough and moderate congestion.  A history of 
asthma from childhood was noted.  The assessment included 
rhinitis, clinical sinusitis, and (NCO) no complaints offered 
asthma.

The evidence of record shows that the veteran served on 
active duty for 20 years.  He retired in July 1995.  At his 
entrance examination July 1975, there were no reports of 
asthma, and a respiratory evaluation was normal.  Service 
medical records show that the veteran was seen on multiple 
occasions complaining of coughing, sneezing, congestion, and 
sinus pain.  Diagnoses included upper respiratory infection, 
seasonal allergies, sinusitis, and allergic rhinitis.  The 
veteran received allergy shots, and was treated with 
Nasalcrom, Vancenase and Alupent inhalers.  In October 1991, 
the veteran was evaluated for chest pain.  It was noted that 
the veteran had a questionable history of bronchial asthma.  
On evaluation, the lungs were clear.  The clinical impression 
included atypical chest pain.  At his April 1995 retirement 
examination, the veteran reported that he was currently 
taking Deconamine and Vancenase via an inhaler.  An 
evaluation of the respiratory system was normal.

At a September 1995 VA examination, the veteran reported that 
he was diagnosed with asthma 3 years ago while in service and 
that he had asthma attacks when exposed to dust, pollen, 
weather changes, and exercise.  He stated that the disorder 
begins with an allergy attack and moves to his lungs causing 
asthma.  He reported that his medications included 
Deconamine, Vancenase, and Alupent via inhaler.  On 
evaluation of the respiratory system, his lungs had harsh 
vesicular breath sounds with prolonged expiration.  There was 
no clubbing and his respiratory rate was 16 beats per minute 
at rest.  The diagnoses included history of asthma, which is 
mild.

VA medical records from February 1996 show that the veteran 
was seen complaining of pressure behind his eyes and sinus 
drainage.  He reported that he had a mild asthma attack a 
month and a half ago.  VA records dated in August 1996 and 
September 1996 show complaints of sinus congestion.  The VA 
physician noted that there were no asthma problems.  An April 
1997 VA medical record shows that the veteran was complaining 
of wheezing with chest tightness and sinus congestion.  He 
reported that he had an asthma attack and was out of the 
medication in his inhaler.  The assessment was mild asthma.  
In a May 1997 cardiology consultation, the veteran's history 
of asthma was noted.  The examiner indicated that the veteran 
had typical asthma attack with wheezing.  Pulmonary function 
tests revealed no obstructive defect; however, a mild 
restrictive defect was noted.

At his January 1998 hearing, the veteran testified that he 
was diagnosed with asthma by a private allergist in December 
1992 while in service and was prescribed an inhaler at that 
time.  

At a February 1998 VA examination, the veteran complained of 
shortness of breath with an occasional dry cough 
approximately 2 to 3 times per month requiring use of an 
inhaler.  On evaluation, lungs were clear with good 
symmetrical ventilation, no wheezes, no rhonchi, and no 
rales.  Pulmonary function tests revealed a mild restrictive 
lung defect.  The diagnosis was bronchial asthma with mild 
restrictive disease.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1998).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

As previously noted, the veteran's July 1975 entrance 
examination contains no complaints or treatment of asthma and 
the evaluation of the respiratory system was normal.  
Therefore, as there was no indication of any defects when he 
entered active duty, the veteran is entitled to a presumption 
of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a asthma existed prior to service.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
determination of whether there is clear and unmistakable 
evidence that asthma existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).  The Board notes that the service 
medical records indicate that the veteran was seen on 
multiple occasions over a 20-year period for treatment of 
allergy symptoms to include nasal congestion and coughing.  
The records contain no report of a childhood history of 
asthma.  However, during a private medical evaluation in 
December 1992, during the veteran's service, a childhood 
history of asthma was noted.  The Court has clearly 
established that the veteran's own admissions of a preservice 
history will constitute clear and unmistakable evidence of a 
preserve defect, infirmity or disorder.  Doran v. Brown, 6 
Vet. App. 283, 286 (1994).  However, here, while a private 
physician indicated that the veteran had history of asthma 
during childhood, there is no statement from the veteran that 
he had asthma during childhood and there is no medical 
evidence of record showing a diagnosis of asthma during 
childhood.  The private physician's statement does not 
constitute clear and unmistakable evidence.  Miller v. West, 
11 Vet. App. 345 (1998).  Thus, the Board finds that the 
presumption of soundness has not been rebutted. 

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence of continuing symptomatology.  The Board notes 
that during service, the veteran was seen on several 
occasions complaining of a cough and congestion and although 
allergy rhinitis or sinusitis was diagnosed, the veteran was 
treated with Vancenase and Alupent inhalers.  Additionally, 
the service medical records do indicate a questionable 
history of asthma.  Finally, at his September 1995 VA 
examination less than 2 months after his discharge from 
service, the veteran reported a history of asthma since 1992. 
Medical, or in certain circumstances, lay evidence may 
provide the nexus.  See Savage, 10 Vet. App. 495.  On 
evaluation, harsh vesicular breath sounds with prolonged 
expiration were noted and the diagnosis was history of 
asthma, mild.  VA medical records show continued treatment 
and diagnoses of asthma following service.  Thus, the facts 
tend to establish that although the records do not contain a 
clear diagnosis of asthma until after service, given the 
treatment provided by inhalers as well as the references to 
asthma, asthma was present during service.  38 C.F.R. 
§ 3.303.

Based on the evidence of record and resolving doubt in the 
veteran's favor, the Board finds that the preponderance of 
evidence supports a grant of service connection for asthma.  
Thus, the Board concludes that asthma originated during 
service.   



ORDER

Service connection for asthma is granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

